128 N.J. Super. 192 (1974)
319 A.2d 507
APARTMENT HOUSE COUNCIL, AN AFFILIATE OF THE NEW JERSEY BUILDERS ASSOCIATION, A CORPORATION OF THE STATE OF NEW JERSEY, AND ROBERT RODRIGUEZ, PLAINTIFFS-APPELLANTS,
v.
THE MAYOR AND COUNCIL OF THE BOROUGH OF RIDGEFIELD, THE BOROUGH OF RIDGEFIELD, A MUNICIPAL CORPORATION IN THE COUNTY OF BERGEN, STATE OF NEW JERSEY, THE DEPARTMENT OF HEALTH OF THE BOROUGH OF RIDGEFIELD AND THE RIDGEFIELD MULTIPLE DWELLING EMERGENCY COMMISSION, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued April 23, 1974.
Decided May 3, 1974.
Before Judges CARTON, LORA and SEIDMAN.
Mr. Jay M. Hollander argued the cause for appellants (Messrs. Hutt & Berkow, attorneys).
Mr. Joseph R. Mariniello argued the cause for respondents (Messrs. Fierro, Fierro & Mariniello, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by Judge (now Justice) Pashman in his opinion reported at 123 N.J. Super. 87 (Law Div. 1973).